Exhibit 10.2

THIRD AMENDED AND RESTATED

BANK OF THE OZARKS, INC.

NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

(As Amended and Restated as of April 15, 2013)

1. Purpose. The purpose of the Third Amended and Restated Non-Employee Director
Stock Option Plan (the “Plan”) is to attract and retain the services of
qualified non-employee directors of Bank of the Ozarks, Inc. (the “Company”) and
to provide them with incentives to put forth maximum efforts for the success of
the Company’s business and to serve the best interests of the Company’s
stockholders. All options granted under the Plan are intended to be
non-statutory stock options.

2. Eligibility.

(a) Each person who is not otherwise an employee of the Company, or any
subsidiary, and who shall have been elected a director of the Company at each
annual meeting of stockholders shall automatically be granted options to
purchase 2,000 shares of Common Stock on the first business day immediately
following such annual meeting (each a “Subsequent Grant Date”), commencing with
the Company’s annual meeting of stockholders held in 2013.

(b) Each person who is not otherwise an employee of the Company, or any
subsidiary, and who shall have been elected or appointed for the first time as a
director of the Company on a date other than an annual meeting date, shall be
granted options to purchase shares of Common Stock (in an amount not to exceed
2,000 shares) as the Board of Directors of the Company (the “Board”) may
determine in its discretion.

3. Grants of Stock Options. The grants of stock options under this Plan shall be
made in accordance with the provisions set forth below:

(a) Each grant will specify the purchase price per share payable on exercise of
an option granted pursuant to this Plan. Such purchase price shall not be less
than 100% of the “fair market value” per share of the Common Stock on the date
of grant. For purposes of this Plan, “fair market value” shall be determined on
the basis of the average of the highest reported asked price and the lowest
reported bid price on The Nasdaq Global Select Market or any successor market.

(b) Each stock option granted under this Plan shall immediately vest on the date
on which such stock option is granted.

(c) No stock option granted under this Plan shall be exercisable after the
expiration of ten (10) years from the date of its grant.

(d) Each stock option granted under this Plan (and the shares of Common Stock to
be received upon exercise of such stock option) may be subjected to such
transfer and other restrictions as the Board may determine, including such
restrictions as may be necessary to comply with applicable federal and state
securities law.

(e) Each grant will be evidenced by a stock option agreement executed on behalf
of the Company by the Chief Executive Officer (or another officer designated by
the Board) and delivered to the optionee and containing such further terms and
provisions, consistent with the Plan, as the Board may approve.

4. Termination. If an optionee ceases to be a director for any reason, any
option held by such person may be exercised at any time within 90 days after the
date on which such person ceased to be a director. After such 90 day period, the
option shall terminate without notice.



--------------------------------------------------------------------------------

5. Adjustments. Each grant will make or provide for such adjustments in the
number of shares of Common Stock covered by outstanding stock options granted
hereunder, in the option price applicable to any such stock options, and/or in
the kind of shares covered thereby (including shares of another issuer), as is
equitably required to prevent dilution or enlargement of the rights of optionees
under the Plan that otherwise would result from any stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, merger, consolidation, spin-off, reorganization, partial or
complete liquidation, issuance of rights or warrants to purchase securities or
any other corporate transaction or event having an effect similar to any of the
foregoing. Any fractional shares resulting from the foregoing adjustments will
be eliminated.

6. Withholding of Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any benefit realized
by an optionee under the Plan, or is requested by an optionee to withhold
additional amounts with respect to such taxes, and the amounts available to the
Company for such withholding are insufficient, it will be a condition to the
realization of such benefit that the optionee make arrangements satisfactory to
the Company for payment of the balance of such taxes required or requested to be
withheld. In addition, if permitted by the Board, an optionee may request to
have any withholding obligation of the Company satisfied with shares of Common
Stock that would otherwise be transferred to the optionee on exercise of the
stock option.

7. Effectiveness of Plan. This Plan is hereby amended and restated as of
April 15, 2013.

8. Termination of Plan. If not previously terminated by the Board of Directors
of the Company, this Plan shall terminate automatically on April 15, 2023.

9. Amendment of Plan. The Plan may not be “materially amended” without obtaining
the approval of stockholders of the Company for such amendment. “Materially
amended” shall have the meaning ascribed to such phrase in Nasdaq’s Revised
Marketplace Rule 4350(i), and the Nasdaq’s accompanying interpretive materials
IM-4350-5, each as in effect on the date of this amendment.

IN WITNESS WHEREOF, this Plan is hereby amended and restated as of the date set
forth above.

 

BANK OF THE OZARKS, INC. By:     Title:    